          Case 7:18-cr-00291-VB Document 310
                                         311 Filed 12/04/20
                                                   12/05/20 Page 1 of 4




           To the extent this letter requests that the Court appoint new counsel to
           "advise [defendant] and represent him with respect to his right to pursue
                  LAW
           a petition    OFFICES
                      under"           OF §J2255,
                               28 U.S.C.     AMESthat R.application
                                                          DEVITA,isPLLC DENIED
                                  81 MAIN   STREET,   SUITE 504
           WITHOUT PREJUDICE as premature. There is no Section 2255 petition
                            WHITE PLAINS, NEW YORK 10601-1719
           pending, although defendant       certainly
                                          (914) 328-5000has the right both to file and
           pursue such a petition if he    so desires.   He does not need counsel to
                                        FAX (914) 946-5906
           advise him of that right. If and when defendant files such a petition, and
                               E-Mail: jdevita@jamesrdevitalaw.com
           if he thereafter requests appointment of counsel, the Court will consider
           that request in the normal course under 18 U.S.C. § 3006A(a)(2)(B).
           Whether a Section 2255 petition would have merit is a different question
                                     December 4, 2020
           altogether and not one the Court has the power to address at this time.
           The Court nevertheless appreciates the fact that Mr. DeVita has brought
           this issue to the attention of his client, the government, and the Court. By
VIA ECF 12/11/2020, Mr. DeVita is directed to provide a copy of this memo
           endorsed
Honorable Vincent      order to Mr. Gonzalez and file proof of service on the docket.
                   L. Briccetti
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
            ____________________________________
300 Quarropas  St.
            Vincent L. Briccetti, U.S.D.J.
White Plains, NY 10601-4150                   12/5/2020

       Re: United States v. Jesus Gonzalez, 18 Cr. 291 (VB)

Dear Judge Briccetti:

        I write to bring to Your Honor’s attention a recent decision of the United States Court of
Appeals for the Ninth Circuit, United States v. Isaac Daniel Bautista, No. 19-10448, 2020 WL
6865043 (Nov. 23, 2020) (copy attached), which I believe indicates Mr. Gonzalez was
incorrectly sentenced as a career offender under U.S.S.G. § 4B1.1. In Bautista the Ninth Circuit
held that an Arizona state conviction for a marijuana offense did not constitute a “prior
controlled substance offense” under U.S.S.G § 4B1.2 (b) because the definition of “marijuana”
that applied under the Arizona law at the time of the prior conviction was broader than the
Federal definition of marijuana at the time of Bautista’s sentencing. The Arizona definition of
marijuana at the time of the prior offense included hemp. Hemp was removed from the Federal
definition of marijuana on December 20, 2018 when the Agricultural Improvement Act, Pub. L.
115-334, 132 Stat. 4490, was signed into law. Using a categorical approach, the Bautista court
held that actual substance involved in the prior conviction was irrelevant if the reach of the
Arizona statute was broader than the Federal Controlled Substance Act. The court also held that
the determination of whether the state conviction was for a “controlled substance offense” was to
be based on a comparison of the state definition of “controlled sentence” at the time of the prior
conviction with the Federal definition at the time of sentencing in the current case. Finally the
court held that even though Bautista had not raised the objection in the district court, he was
          Case 7:18-cr-00291-VB Document 310
                                         311 Filed 12/04/20
                                                   12/05/20 Page 2 of 4




Hon. Vincent L. Briccetti, U.S.D.J.
Re: United States v. Jesus Gonzalez, 18 Cr. 291 (VB)
December 4, 2020
Page 2


entitled to resentencing because the use of the Career Offender Guideline when one of his prior
convictions did not qualify as a “controlled substance offense” was plain error.

          Mr. Gonzalez was sentenced on March 13, 2020 to 84 months of imprisonment.
According to the Presentence Investigation Report (“PSR”) (Document 261), Mr. Gonzalez was
a career offender under U.S.S.S.G.§ 4B1.1(a) because he had two prior “controlled substance”
convictions: (1) 2008 conviction in Oklahoma for unlawful possession of marijuana with intent
to distribute, and (2) a 2011 conviction in Arizona for another marijuana violation . PSR ¶¶ 41,
51, 52. However, Mr. Gonzalez’s Arizona conviction was based on the same definition of
marijuana that the Ninth Circuit held in Bautista could not be the basis for a “controlled
substance offense” under the Career Offender Guideline. (I have not researched the definition of
marijuana that was the basis for the 2008 Oklahoma marijuana conviction, but is possible that it
also has the same difference as the Arizona definition; however, it may not be relevant because
if, as I submit, the Arizona conviction cannot be considered a “prior controlled substance
offense,” then it does not matter whether or not the Oklahoma conviction is). Since Mr.
Gonzalez was sentenced after the December 2018 change in the Federal definition of marijuana,
under Bautista his Arizona conviction was not for a “controlled substance offense” and he was
not a “career offender” under §4B1.1(a).

        Although the Second Circuit has not decided the precise issue presented in Bautista, in
United States v. Townsend, 897 F.3d 66 (2d Cir. 2018), it did hold that a state court conviction
could not qualify as a “controlled substance offense” under the Sentencing Guidelines unless the
controlled substance or substances covered by the state statute of conviction were also covered
by the Federal Controlled Substance Act – a holding that was central to the Bautista decision.1
In Townsend, however, the difference between the state controlled substance provision and the
Federal one existed both at the time of the state conviction and at the time of the imposition of
sentence in the subsequent Federal case. Therefore, in Townsend the Second Circuit did not
reach the issue of whether a Federal sentencing court must make the comparison between state
and Federal law as of the time of the prior state offense conviction, or must compare the Federal
law as it exists at the time of the subsequent Federal sentencing proceeding with the state law at
the time of the state conviction – as the Ninth Circuit did in Bautista.

         Since Townsend, the majority of district courts in this Circuit that have considered this
issue have concluded, as the Ninth Circuit did in Bautista, that if the state controlled substance
definition at the time of a prior state court conviction was broader than the Federal definition is
at the time of sentencing, then the prior state court conviction cannot be considered a “controlled

1
 Some other circuits, on the other hand, have held that a state court conviction can be a
“controlled substance offense” for purposes of § 4B1.1 even if the substance covered by the state
law is not a controlled substance for Federal purposes. See United States v. Ward, 972 F.3d 364,
367, 372-74 (4th Cir. 2020); United States v. Ruth, 966 F.3d 642, 651-54 (7th Cir. 2020).
          Case 7:18-cr-00291-VB Document 310
                                         311 Filed 12/04/20
                                                   12/05/20 Page 3 of 4




Hon. Vincent L. Briccetti, U.S.D.J.
Re: United States v. Jesus Gonzalez, 18 Cr. 291 (VB)
December 4, 2020
Page 3


substance offense” for purposes of the 4B1.1 Career Offender Guideline. See United States v.
Swinton, 15 Cr. 06055 (EW), 2020 WL 6107054 (W.D.N.Y October 15, 2020) (collecting and
discussing cases); Those decisions rely on the direction in 18 U.S.C. § 3553(a)(4)(A)(ii) that a
sentence be based in the guidelines in effect at the time of sentencing. Id. at *6 (“‘the entire
structure of the guidelines in 18 U.S.C. Section 3553(a)(4)(A)(ii) requires that the determination
be made at the time of sentence,’” quoting United States v. Santana, No. 18 Cr. 865 (S.D.N.Y.
Aug. 22, 2019) (Caproni, D.J.).

        Among the Southern District decisions holding that, under Townsend, the required
comparison is between the state law at the time of the state conviction and the Federal law at the
time of sentencing is a September 19, 2019 ruling by Judge Seibel. United States v. Jerry
Augustine, 17 Cr. 735 (CS), September 19, 2019 Sentencing Transcript (Document No. 332) at
4-6. Judge Seibel held the § 4B1.1 Career Offender Guideline inapplicable notwithstanding a
plea agreement that included a stipulation agreeing it was, because of a difference between the
New York State definition of a “narcotic drug” at the time of one of Augustine’s prior New York
State convictions and the Federal definition at the time of sentencing. Id. Despite the fact that
Augustine appealed his sentence as “procedurally and substantively unreasonable,” the
government chose not to cross appeal Judge Seibel’s holding that the Career Offender Guideline
did not apply, and instead successfully moved to dismiss the appeal on the basis of the appeal
waiver in Augustine’s plea agreement. United States v. Andre Huddy (Augustine), 19-3143,
Docket No. 52, 65, 100 (2d Cir. 2020).

        Thus, it appears that under the prevailing law in this Circuit, Mr. Gonzalez should not
have been sentenced as a career offender. The difference to his sentencing calculation is
significant. The PSR calculated Mr. Gonzalez’s recommended sentencing range under the career
offender guideline – a net offense level of 29 and a Criminal History level of category VI,
resulting in a sentencing range of 152-188 months. PSR ¶¶ 35-44, 55, 103. However, without
the Career Offender Guideline enhancements, Mr. Gonzalez’s net offense level would have been
21, and his Criminal History Category would have been IV, for a sentencing range of 57-71
months. PSR ¶¶ 35-40, 56. His sentence of 84 months imprisonment was more than a year
above the top of the correct guideline sentencing range.

        The plea agreement between the defendant and the government contained a stipulation
that Mr. Gonzalez met the requirements for sentencing as a Career Offender because he allegedly
had two prior “controlled substance” convictions. November 25, 2019 Plea Agreement (Court
Exhibit 2) (“Plea Agreement”) at 2-4. In my sentencing memorandum to the Court on behalf of
Mr. Gonzalez, I argued that the Career Offender Guideline overstated the significance of Mr.
Gonzalez’s prior marijuana convictions; however, I did not make the argument that the Career
Offender Guideline was inapplicable because one or both of those two convictions did not
constitute “prior controlled substance offenses” under §4B1.1. Sentencing Memorandum on
Behalf of Defendant Jesus Gonzalez (Document No. 268) at 1-5. Similarly, at the sentencing
          Case 7:18-cr-00291-VB Document 310
                                         311 Filed 12/04/20
                                                   12/05/20 Page 4 of 4




Hon. Vincent L. Briccetti, U.S.D.J.
Re: United States v. Jesus Gonzalez, 18 Cr. 291 (VB)
December 4, 2020
Page 4


hearing, I did not contest the applicability of the Career Offender Guideline. United States v.
Jesus Gonzalez, 18 Cr. 291 (VB), March 13, 2019 Sentencing Transcript at 3-5. (Although I
have a copy of the transcript of the sentencing proceeding, apparently it was not filed on ECF
because I was not able to find a copy on the ECF docket for this case).

        Mr. Gonzalez pled guilty pursuant to a plea agreement that contains an appeal waiver that
also waives the right make an application pursuant to 28 U.S.C. § 2255. Plea Agreement at 5-6.
That waiver, however, also provides that “nothing in this paragraph shall be construed to be a
waiver of whatever rights the defendant may have to assert claims of ineffective assistance of
counsel, whether on direct appeal, collateral review, or otherwise. Rather, it is expressly agreed
that the defendant reserves those rights.” Plea Agreement at 6. Thus, it appears that Mr.
Gonzalez may be entitled to relief pursuant to § 2255.

      I therefore respectfully request that Your Honor assign new counsel to represent Mr.
Gonzalez to advise him and represent him with respect to his right to pursue a petition under §
2255.

                                      Respectfully submitted,

                                      s/ James R. DeVita

                                      James R. DeVita

cc:    Samuel Adelsberg, Esq., Assistant United States Attorney (by ECF)
       Olga Zverovich, Esq., Assistant United States Attorney (by ECF)
       Mr. Jesus Geraldo Gonzalez, Reg. No. 08433-408 (by mail)
